          Case 1:20-cv-01062-NONE-JLT Document 8 Filed 10/23/20 Page 1 of 5


1
2
3

4
5
6

7                                 UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
10   ZACHARY JOHNSON,                                   )       Cas No.: 1:20-CV-01062-NONE-JLT
                                                        )
11                   Plaintiff,                         )       SCHEDULING ORDER 1 (Fed. R. Civ. P. 16)
12                                                      )
             v.                                         )       Pleading Amendment Deadline: 1/15/2021
13   COUNTY OF KERN, et al.,                            )
                                                        )       Discovery Deadlines:
14                   Defendants.                        )             Initial Disclosures: 1/15/2021
                                                        )             Non-Expert: 6/21/2021
15                                                      )             Expert: 10/12/2021
16                                                      )             Mid-Discovery Status Conference:
                                                                      2/17/2021 at 8:30 a.m.
17
                                                                Non-Dispositive Motion Deadlines:
18                                                                    Filing: 12/30/2021
19                                                                    Hearing: 2/10/2022

20                                                              Dispositive Motion Deadlines:
                                                                       Filing: 3/23/2022
21                                                                     Hearing: 4/20/2022
22
                                                                Pre-Trial Conference:
23                                                                      8/22/2022 at 8:30 a.m.
                                                                        Courtroom 4
24
     I.      Pleading Amendment Deadline
25
             Any requested pleading amendments are ordered to be filed, either through a stipulation or
26
27
28   1
      Because of this Court’s General Order 612 and because the Court finds the joint report adequately sets
     forth the information for the scheduling order, the scheduling conference is VACATED.
                                                            1
           Case 1:20-cv-01062-NONE-JLT Document 8 Filed 10/23/20 Page 2 of 5


1    motion to amend, no later than January 15, 2021.

2    II.      Discovery Plan and Cut-Off Date

3             The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

4    on or before January 15, 2021.

5             The parties are ordered to complete all discovery pertaining to non-experts on or before June

6    21, 2021 and all discovery pertaining to experts on or before October 12, 2021.

7             The parties are directed to disclose all expert witnesses, in writing, on or before July 20, 2021,

8    and to disclose all rebuttal experts on or before August 23, 2021. The written designation of retained

9    and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C)

10   and shall include all information required thereunder. Failure to designate experts in compliance

11   with this order may result in the Court excluding the testimony or other evidence offered through such

12   experts that are not disclosed pursuant to this order.

13            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

14   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

15   included in the designation. Failure to comply will result in the imposition of sanctions, which may

16   include striking the expert designation and preclusion of expert testimony.

17            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

18   disclosures and responses to discovery requests will be strictly enforced.

19            A mid-discovery status conference is scheduled for February 17, 2021 at 8:30 a.m. before the

20   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

21   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

22   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

23   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

24   completed as well as any impediments to completing the discovery within the deadlines set forth in this

25   order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

26   via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

27   Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

28   telephonically no later than five court days before the noticed hearing date.


                                                         2
        Case 1:20-cv-01062-NONE-JLT Document 8 Filed 10/23/20 Page 3 of 5


1    III.    Pre-Trial Motion Schedule

2            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

3    than December 30, 20212 and heard on or before February 10, 2022. Non-dispositive motions are

4    heard before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

5    Courthouse in Bakersfield, California.

6            No motion to amend or stipulation to amend the case schedule will be entertained unless it

7    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

8    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

9    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

10   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

11   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

12   obligation of the moving party to arrange and originate the conference call to the court. To schedule

13   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

14   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

15   with respect to discovery disputes or the motion will be denied without prejudice and dropped

16   from the Court’s calendar.

17           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

18   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

19   receives a written notice of the intent to appear telephonically no later than five court days before the

20   noticed hearing date.

21           All dispositive pre-trial motions shall be filed no later than March 23, 2022 and heard no later

22   than April 20, 2022, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall comply

23   with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

24   IV.     Motions for Summary Judgment or Summary Adjudication

25           At least 21 days before filing a motion for summary judgment or motion for summary

26   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

27
28           2
              Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but not later than 30 days after the expiration of the non-expert discovery deadline.
                                                          3
          Case 1:20-cv-01062-NONE-JLT Document 8 Filed 10/23/20 Page 4 of 5


1    to be raised in the motion.

2            The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

3    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

4    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

5    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

6    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

7            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

8    statement of undisputed facts at least five days before the conference. The finalized joint statement of

9    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

10   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

11   statement of undisputed facts.

12           In the notice of motion the moving party SHALL certify that the parties have met and conferred

13   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

14   comply may result in the motion being stricken.

15   V.      Pre-Trial Conference Date

16           August 22, 2022 at 8:30 a.m. in Courtroom 4.

17           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

18   The parties are further directed to submit a digital copy of their pretrial statement in Word format by

19   email at noneorders@caed.uscourts.gov.

20           Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

21   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

22   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

23   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

24   Court to explain the nature of the case to the jury during voir dire.

25   VI.     Settlement Conference

26           The parties may request a settlement conference by stipulation, if they believe a conference is

27   likely to resolve some or all of the case.

28


                                                        4
          Case 1:20-cv-01062-NONE-JLT Document 8 Filed 10/23/20 Page 5 of 5


1    VII.     Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

2    Trial

3             Not applicable at this time.

4    VIII. Related Matters Pending

5             There are no pending related matters.

6    IX.      Compliance with Federal Procedure

7             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

8    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

9    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

10   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

11   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

12   X.       Effect of this Order

13            The foregoing order represents the best estimate of the court and counsel as to the agenda most

14   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

15   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

16   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

17   subsequent status conference.

18            The dates set in this order are firm and will not be modified absent a showing of good

19   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

20   contained herein will not be considered unless they are accompanied by affidavits or

21   declarations, and where appropriate attached exhibits, which establish good cause for granting

22   the relief requested.

23            Failure to comply with this order may result in the imposition of sanctions.

24

25   IT IS SO ORDERED.

26         Dated:   October 23, 2020                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28


                                                         5
